This is a petition for a writ of mandamus to compel the respondent as secretary of state to place the name of John G. Carroll as a candidate for the office of senator in the general assembly upon the official ballots to be used in the State election to be held on November 6, 1934. The petition avers that said Carroll has been placed in nomination for said office upon nomination-papers bearing the signatures and addresses of more than one hundred duly qualified voters of the city of Warwick as required by the provisions of Section 9, Chapter 11, G.L. 1923, as amended by Chapter 1599, P.L. 1930.
The respondent has refused to place the name of the petitioner upon the ballots for the reason that the nomination-papers were not submitted to the board of canvassers and registration at least two days before the last day for filing same, as required by Section 14, Chapter 11, G.L. 1923.
The evidence substantiates the position of the respondent and, as we have held in Flynn v. Cappelli, see page 462, in an opinion filed this day, that such provision is mandatory, the respondent was justified in refusing to place petitioner's name upon the ballots.
Petition for a writ of mandamus has been denied by a rescript heretofore filed.